Citation Nr: 0712582	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-42 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for onychomycosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, prior to May 29, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain, from May 29, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 23, 1989 to 
September 23, 1989, and from February 1993 to February 1999.

This appeal is taken from April 2003 and January 2004 rating 
decisions of the White River Junction, Vermont Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The April 2003 rating decision denied an evaluation in excess 
of 10 percent for lumbar strain.  The January 2004 rating 
decision denied entitlement to service connection for 
onychomycosis.  The January 2004 rating decision also 
increased the evaluation for lumbar strain to 20 percent, 
effective May 29, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2005, the veteran requested a hearing before 
a Member of the Board of Veterans' Appeals at the local RO.  
The veteran was scheduled for a Travel Board hearing at the 
RO in July 2006.  However, prior to the scheduled date of the 
hearing, he requested that the hearing be rescheduled.  The 
request has been granted.

In view of the foregoing, the case is hereby remanded for the 
following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
RO.  Timely written notice of the 
scheduled hearing must be provided to the 
appellant and his representative.  If the 
veteran fails to appear for the scheduled 
hearing, or otherwise indicates he no 
longer desires a Travel Board hearing, the 
case must be returned to the Board for 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




